Citation Nr: 0507913	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
asserted to be secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral vascular 
disease, asserted to be secondary to diabetes mellitus.  

3.  Entitlement to service connection for a visual disorder, 
asserted to be secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, asserted to be 
secondary to the diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1970 to 
October 1971 and from September 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for 
diabetes mellitus, asserted to be secondary to herbicide 
exposure; entitlement to service connection for peripheral 
vascular disease, asserted to be secondary to diabetes 
mellitus; entitlement to service connection for a visual 
disorder, asserted to be secondary to diabetes mellitus; and 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, asserted to be secondary 
to the diabetes mellitus.  

Further review of the claims folder indicates that the RO has 
previously considered the issue of entitlement to service 
connection for diabetes mellitus.  Significantly, however, 
the current appeal with regard to the veteran's diabetes 
claim involves the issue of whether this disability is 
associated with in-service exposure to herbicides.  As the RO 
has not previously considered this matter, the Board will 
address the current appeal regarding the veteran's diabetes 
claim on a de novo basis.  See Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

At a personal hearing conducted before the undersigned Acting 
Veterans Law Judge via videoconferencing in October 2004, the 
veteran testified that he has received both private and VA 
treatment for his diabetes mellitus.  Hearing transcript (T.) 
at 9-11.  With regard to the veteran's purported private 
medical care for his diabetes, the Board notes that the 
claims folder includes a December 1999 letter from a private 
physician who noted that he had treated the veteran since 
December 1989 and that the veteran's diabetes mellitus began 
in 1991.  Copies of records of treatment that the veteran has 
received from this private physician through December 1999 
have been obtained and associated with the claims.  However, 
no more recent records of such treatment have been procured.  
Although the claims folder also includes an October 2004 
letter from this doctor, no additional treatment records were 
received at that time.  A remand is necessary, therefore, to 
accord the RO an opportunity to obtain, and to associate with 
the claims folder, copies of records of diabetes treatment 
that the veteran may have received from this private 
physician since December 1999.  

Additionally, with regard to the veteran's purported VA 
medical care for his diabetes, he further testified that he 
receives such treatment approximately once every six months 
at the VA Medical Center (VAMC) in Murfreesboro, Tennessee.  
T. at 9.  According to the veteran's testimony, his last 
treatment session at this medical facility occurred 
approximately two weeks prior to the October 2004 personal 
hearing.  T. at 10.  A complete and thorough review of the 
claims folder indicates that only sporadic VA treatment 
records have been obtained and associated with the veteran's 
file and that the most recent record of treatment that he 
received at the Murfreesboro VAMC (which is included in his 
claims file) is dated in December 2003.  On remand, 
therefore, the RO should attempt to obtain, and to associate 
with the claims folder, copies of any additional diabetes 
treatment records which may be available from the 
Murfreesboro VAMC.  

Moreover, in the October 2004 letter, the veteran's private 
physician noted that he continues to treat the veteran for 
diabetes.  In addition, the doctor expressed his opinion that 
the cause of the veteran's diabetes "would have been his 
inherited tendency toward diabetes with stress exacerbating 
his glucose intolerance" and that the stressors "could be 
Prednisone exposure, Agent Orange exposure[,] or others."  
Further review of the claims folder indicates that the 
veteran underwent a VA examination for his diabetes in August 
2002.  Although the examiner who conducted this evaluation 
diagnosed diabetes mellitus, the physician did not express an 
opinion regarding the etiology of this disability.  In a 
September 2004 VA Form 9, the veteran asserted, in essence, 
that his diabetes mellitus was aggravated during active 
service associated with Operation Shield/Desert Storm.  On 
remand, therefore, the veteran should be scheduled for a VA 
examination to determine the etiology of his diabetes 
mellitus.  

In addition, the August 2002 VA examination included 
diagnoses of peripheral vascular disease and diabetic 
neuropathy.  While the veteran's neuropathy has been 
associated with his diabetes, the examiner who conducted this 
evaluation did not express an opinion regarding the etiology 
of the veteran's peripheral vascular disease.  Such an 
opinion should be obtained on remand.  

In this regard, the Board notes that VA outpatient optometry 
examinations conducted in December 2002 and December 2003 
provided normal findings.  As no eye disorder has been shown, 
the Board concludes that a VA eye examination (to determine 
the etiology of any eye disorder that the veteran may have) 
is not necessary on remand, unless any additional outpatient 
treatment records procured on remand reflect a diagnosis of 
an eye disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who treated him for diabetic, 
peripheral vascular disease, eye, and 
peripheral neuropathy problems since his 
separation from his second period of 
active military duty in March 1991.  The 
Board is particularly interested in 
records of such treatment that the 
veteran has received from Dr. Thomas A. 
Smith since December 1999.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain legible copies of the 
complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.

2.  The RO should also procure copies of 
all records of diabetic, peripheral 
vascular disease, eye, and peripheral 
neuropathy treatment that the veteran has 
received at the VAMC in Murfreesboro, 
Tennessee, since his separation from his 
second period of active military duty in 
March 1991.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of his 
diabetes mellitus.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent pathology associated with 
the veteran's diabetes mellitus should be 
noted in the examination report.  The 
examiner should then express opinions as 
to whether it is more likely, less likely 
or as likely as not that the veteran's 
diabetes mellitus is associated with 
herbicide (including Agent Orange) 
exposure or was aggravated as a result of 
active service from September 1990 to 
March 1991.  In addition, the examiner 
should express an opinion as to whether 
it is more likely, less likely or as 
likely as not that the veteran's 
peripheral vascular disease as well as 
any visual disorder (which may be 
reflected in outpatient treatment records 
received pursuant to paragraphs 1 and 2 
of this Remand) is associated with his 
diabetes mellitus.  

4.  The RO should then readjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	T. L. Douglas
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



